DETAILED ACTION
Response to Amendment
 The amendment filed on 08/30/2019 has been entered and considered by Examiner. Claims 23-42 are presented for examination. Claims 23-24, 32-33, and 41 are withdrawn.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Specie 2 related to Fig. 5 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. The restriction is made Final. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34-40 are rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.
	Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101, The rationale for this finding is explained below: 
for monitoring and generating, cited in the independent method claims is not tied to a machine, composition of matter or manufacture; the claimed steps can be performed by mental exercise of a person or an abstract idea of a person that hold non-patentable credence which also made the claimed invention lacking patentable utility.
The above analysis is based on guidelines set forth by the machine or transformation test. The machine or transformation test remains an investigative tool and is useful starting point for determining whether a claimed invention is patent eligible process under 35 U.S.C. § 101. The Interim Bilski Guidance provides additional factors to aid in the determination of whether a claimed method meets the patent-eligibility or patent-ineligibility requirement.
These six steps recite and describe mathematical relationships and algorithms, which has been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea. 
These six steps can be performed mentally, and are similar to the concepts identified as abstract ideas by the courts (e.g., using categories to organize and store information for transmission (Cyberfone) or comparing new and stored information and using rules to identify options in (SmartGene)).
	All dependent claims base on the rejected base claim is also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25, 34, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piro, JR et al. (US Pub. 20150148003 A1).
For claims 25, 34, and 42, Piro discloses an apparatus (1010) comprising: at least one processor (1014); and at least one memory (1017) including computer program code where the at least one memory and the computer program code are configured [0023-25], with the at least one processor, to cause the apparatus to at least: 
	monitor if a value of a payload counter (payload attribute counter) and a related identifier of a subscription (data type info) are received (Figs. 9 and 5, monitor payload attribute and data type info) [0095-98], 
	wherein the payload counter indicates a number of times (tally) at which one of an input payload for the subscription and an output payload from the subscription is delivered (steps 915-935) [0097-98]; and 
	generate charging information related to the subscription based on the payload counter (if payload attribute counter and data type info match, then create a charging event info) [0098, 0081-85].

Claims 34 and 42 differs from claim 25 only by the additional recitation of the following limitation, which is also taught by Piro. Piro further discloses a method and a non-transitory computer-readable medium storing program code, the program code executed by at least one processor to perform the method of claim 34 (Figs. 10-11) [0100-103]. All other identical limitations are rejected based on the same rationale as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR et al. (US Pub. 20150148003 A1) in view of Cordero et al.  (US Pub. 20030076856 A1).

	For claims 26, and 35, Piro discloses all limitations this claim depends on.
	But Piro doesn’t explicitly teach the following limitation taught by Cordero. 
	Cordero discloses the payload counter comprises an input payload counter (310) and an output payload counter (Fig. 3, 314) [0079]; 
	the input payload counter indicates a number of times the input payload for the subscription is delivered [0079, 0047-48]; and 
	the output payload counter indicates the number of times the output payload from the subscription is delivered [0079, 0047-48].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro and Cordero to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.


Claims 27-30 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR et al. (US Pub. 20150148003 A1) in view of Kotecha et al.  (US Pub. 20140269437 A1).
	For claims 27, and 36, Piro discloses all limitations this claim depends on.

trigger a first activity if the value of the payload counter is not in the predetermined range (steps 230 or 220) [0017-19].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro and Kotecha to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.

	For claims 28, and 37, Piro discloses all limitations this claim depends on.
	But Piro doesn’t explicitly teach the following limitation taught by Kotecha.	Kotecha discloses the value of the payload counter is received related to a time interval (predetermined period, e.g. day, hour) [0017-19], and 
the at least one memory including the computer program code is configured, with the at least one processor, to cause the apparatus to: 
calculate a delivery frequency based on the value of the payload counter and the time interval (determine usage count) [0017-19]; 
check if the delivery frequency is within a predetermined range (steps 215) [0017-19]; and 
trigger a second activity if the delivery frequency is not in the predetermined range (steps 230 or 220) [0017-19].


	For claims 29, and 38, Piro discloses all limitations this claim depends on.
	But Piro doesn’t explicitly teach the following limitation taught by Kotecha.	Kotecha discloses plural values of the payload counter are received [0017-19]; 
each of the plural values is related to a different time interval (predetermined period, e.g. day, hour) [0017-19], and the at least one memory including the computer program code is configured, with the at least one processor, to cause the apparatus to: 
analyze the plural values with respect to a time behavior (predetermined period, e.g. day, hour) [0017-19]; and 
trigger a third activity if the time behavior shows a predefined pattern [0017-19].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Piro and Kotecha to ensure proper accounting for usage tracking, thus, improving data integrity and accountability in the electronic system.

	For claims 30, and 39, Piro discloses 	the respective one of the first activity, the second activity, and the third activity is at least one of 

	reporting the respective one of the value of the payload counter, the delivery frequency, and the pattern (report error) [0029].

Claims 31, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Piro, JR et al. (US Pub. 20150148003 A1) in view of Kotecha et al.  (US Pub. 20140269437 A1) in further view of Raleigh (US Pub. 20100192212 A1).

	For claims 31, and 40, Piro, as modified by Kotecha, discloses all limitations this claim depends on.
	Kotecha further discloses the respective one of the first activity, the second activity, and the third activity is 
	instructing an actor or a control entity of the actor to perform a respective predefined action (steps 230 or 220) [0017-19].
	But Piro, as modified by Kotecha, doesn’t explicitly teach the following limitation taught by Raleigh.	Raleigh discloses the respective one of the first activity, the second activity, and the third activity is 
wherein the respective predefined action is suitable to modify a future value of the payload counter [0233, 0254].
Raleigh also discloses instructing an actor or a control entity of the actor to perform a respective predefined action [0233, 0254].
Since, all are analogous arts addressing counting content/payload data use for an electronic device; Therefore, it would have been obvious before the effective filing date of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160135031 A1 - enabling mobile computing devices to track data usage among mobile computing devices that share a data plan. A threshold amount of data to be consumed over a period of time (e.g., billing period) by the mobile computing devices belonging to the shared data plan is received. Upon receiving a message from one of these mobile computing devices that contains an identifier that indicates that the message pertains to data usage information for the shared data plan, the current data usage metrics for the mobile computing device that sent the message is retrieved from the message. The value of the aggregate data usage is updated with the retrieved data usage metrics. Actions, such as throttling the data usage, are performed in response to the aggregate data usage being within a designated amount of data to the threshold amount of data to be consumed.

US 20160295028 A1 - tracking a usage window for a Quota Control Policy for controlling a subscriber account on a network node for a current time period based short-term usage characteristics namely on data traffic usage during a sliding window of preceding time periods.

US 8620265 B1 - approaching a usage limit is provided, comprising a processor, a memory, and an application. When executed by the processor, the application installs a file describing a 

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9AM - 5PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642